Title: From John Adams to Edward Cruft, 7 May 1821
From: Adams, John
To: Cruft, Edward



Dear Mr Cruft—
Montezillo May 7th. 1821

When I left your hospitable Mansion last december, I entertained a hope of seeing you again in a few days; but I found myself so ill that I almost dispaired of ever Seeing you again—My disorder left me so feeble that I have not had Strength and Spirits to thank you as I ought for the kindness I received from yourself Mrs Cruft and Mrs Smith—I congratulate you all on the birth of a daughter, and on the recovery of my little friend Samuel whom I left under painful apprehensions for his life—I have received your letter of the fifth of this Month with its contents in good order, and return you the paper enclosed with my signature—
With sincere esteem and affection for you all I am your Friend and humble Servant
John Adams